Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Claims 1-18 are pending in this application and are now under consideration for examination. 
Priority
The priority date of the instant application is the filing date 08/11/20. 
Information disclosure statement
The information disclosure statement (IDS) submitted on 08/11/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS statements are considered and initialed by the examiner.
Claim Rejections: 35 USC § 102 (AIA ) 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
1-15 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Cai1 et al., (Green Chem., 2020, Vol. 22: 1605-1617; prior publication date 01/28/2020), when given the broadest reasonable interpretation. 
Cai1 et al., disclose maleic acid as dicarboxylic acid hydrotrope for sustainable fractionation and modify lignin/carboxylation with low degree of condensation, mechanical fibrillation and recycling of maleic acid (as in claims 1-2, 5, 9, 12 and 15; see Abstract; Fig. 1, page 1606; Fig. 8, page 1612; Conclusion, page 1614; and entire document); Cai1 et al., disclose in said reference method the temperature is no greater than 120 0C and the time no greater than 120 minutes and the concentration of maleic acid in solution is in the range of 25 wt% to 85 wt% (as in claims 3-4 and 7-8; see Fig. 2, page 1607); Cai1 et al., disclose wherein the lignocellulosic biomass is hardwood and 20 wt% to 65 wt% is dissolved (as in claim 6; see Fig. 3; Table 1, page 1608; Fig. 5, page 1610; Table 2, page 1609; Conclusion, page 1614); Cai1 et al., disclose said reference method further comprising precipitating nanoparticles from the spent acid solution (as in claim 10; see col. 2, last paragraph, page 1611; Fig. 8A-B, page 1612; and Materials and Methods, page 1614); Cai1 et al., disclose in said reference method separation of furans/furfurals from the spent acid solution (as in claim 11; see Abstract; Fig. 1, page 1606; Col. 2 & Table 5, page 1613; and Conclusion, page 1614); Cai1 et al., disclose in said reference method, the carboxyl group concentration the range from 0.1 to 04 mmol/g (as in claim 13; see Table 2 & Col. 2, page 1609); Cai1 et al., disclose in said reference method converting the water-insoluble lignocellulosic solid residues into sugars via hydrolysis using enzyme or chemicals (as in claim 14; see  col. 1-2, page 1610 to col. 2, page 1611; Fig. 7, page 1611; Table 3, page 1612; and Conclusion, page 1614).      
1 et al., (Green Chem., 2020, Vol. 22: 1605-1617; prior publication date 01/28/2020) is deemed to anticipate claims 1-15 of the instant application, when given the broadest reasonable interpretation. 

II. Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Cai2 et al., (ChemSusChem., 2020, Vol. 13: 4649-4659; prior publication date 06/29/2020), when given the broadest reasonable interpretation. 
Cai2 et al., disclose maleic acid as dicarboxylic acid hydrotrope for sustainable fractionation of and modify lignin/carboxylation with low degree of condensation, mechanical fibrillation and recycling of maleic acid; in said reference method the temperature is no greater than 120 0C and the time no greater than 120 minutes and the concentration of maleic acid in solution is in the range of 25 wt% to 85 wt%; wherein the lignocellulosic biomass is hardwood and 20 wt% to 65 wt% is dissolved; in said reference method further comprising precipitating nanoparticles from the spent acid solution; in said reference method separation of furans/furfurals from the spent acid solution; in said reference method carboxyl group concentration the range from 0.1 to 04 mmol/g; in said reference method converting the water-insoluble lignocellulosic solid residues into sugars via hydrolysis using enzyme or chemicals. Applicants’ are directed to the following sections in Cai2 et al., (ChemSusChem., 2020, Vol. 13: 4649-4659; prior publication date 06/29/2020):  Abstract; Fig. 1, page 4650; Table 1 & Fig. 2, page 4651; Table 2, Fig. 3-4, page 4652; Table 3, page 4653; Fig. 5, page 4654; Fig. 6 & Table 4, page 4655; Fig. 7 & Table 5, page 4656; Conclusion, page 4657; and entire document. 
2 et al., (ChemSusChem., 2020, Vol. 13: 4649-4659; prior publication date 06/29/2020) is deemed to anticipate claims 1-15 of the instant application, when given the broadest reasonable interpretation. 
Since the Office does not have the facilities for examining and comparing applicants’ method with the method of the prior art, the burden is on the applicant to show a novel or unobvious difference between the claimed method and the method of the prior art. See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald et al., 205 USPQ 594.
Claim Rejections: 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Cai1 et al., (Green Chem., 2020, Vol. 22: 1605-1617; prior publication date 01/28/2020) or Cai2 et al., (ChemSusChem., 2020, Vol. 13: 4649-4659; prior publication date 06/29/2020) as applied to claims 1-15 (see 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) rejection above) . 
The disclosure of Cai1 et al., or Cai2 et al., as applied to claims 1-15 is described above in 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) rejection above. However, Cai1 et al., or Cai2 et al., are silent regarding wherein said lignocellulosic biomass is non-woody biomass, wheat straw and switch grass (as in claims 16-17). 
Regarding claims 16-17, analogous art Zhu et al., (US 10,239,905 B2) teach method for fractionating lignocellulosic biomass using hydrotropic organic acids and advantageously suggest said reference lignocellulosic biomass comprising non-woody biomass, wheat straw and switch grass and fractionating said lignocellulosic biomass in a method for forming lignin particles, furans, sugars including micro and nano-fibrils from liquid and solid fractions produced by said reference fractionation process (see Abstract; Fig. 1; cols. 22-25, Examples 14-16; claims 1-8; and entire document).
Therefore, it would have been obvious to a person of ordinary skill in the art to combine and modify the teachings of Cai1 et al., or Cai2 et al., and utilize the non-woody biomass, wheat straw and switch grass of Zhu et al., that teach structural and functional elements involved for sustainable fractionation of and modify lignin/carboxylation with low degree of condensation. Motivation to generate such a modified carboxylated lignin particles/fractionated lignocellulosic biomass derives from the fact that said lignocellulosic derived products are commercial product of importance and useful in the preparation of fine chemicals, agrochemicals, pharmaceuticals, food, oil and plastic industry (Cai1 et al., or Cai2 et al., and Zhu et al.,). The expectation of success is high, because the combined teachings of Cai1 et al., or Cai2 et al., and Zhu et al., teach functional and structural 
	Given this extensive teaching in prior art (Cai1 et al., or Cai2 et al., and Zhu et al.,) i.e., a method for fractionating lignocellulosic biomass, the method comprising: dispersing a lignocellulosic biomass in an aqueous solution comprising maleic acid, wherein the concentration of the maleic acid in the solution is higher than its minimal hydrotrope concentration; reacting the lignocellulosic biomass with the maleic acid at a temperature and for a time sufficient to carboxylate the lignin and to dissolve at least 10 wt.% of the lignin in the lignocellulosic biomass; and separating the solution and the dispersed lignocellulosic biomass into a spent acid solution comprising dissolved carboxylated lignin and a water-insoluble cellulose-rich solids fraction comprising water-insoluble lignocellulosic solid residues…, as taught by the instant invention and as claimed in claims 1-18 is not of innovation but of ordinary skill in the art and the expectation of success is extremely high i.e., “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.”KSR, 550 U.S. at, 82 USPQ2d at 1397”. 
 	Therefore, claims 1-18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Cai1 et al., (Green Chem., 2020, Vol. 22: 1605-1617; prior publication date 01/28/2020) or Cai2 et al., (ChemSusChem., 2020, Vol. 13: 4649-4659; prior publication date 06/29/2020) as applied to claims 1-15 (see 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) rejection above) and in view of Zhu et al., (US 10,239,905 B2).
Claim Rejections: 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-18 are rejected under 35 U.S.C. 103(a) as obvious over Zhu1 et al., (US 10,239,905 B2) and further in view of Bian et. al., (Sustainable Chem. Eng., 2019, Vol. 7: 20022-20031) and Zhu2 et al., (US 10,006,166 B2).  
Claims 1-18 of the instant application as interpreted are directed to a method for fractionating lignocellulosic biomass, the method comprising: dispersing a lignocellulosic biomass in an aqueous solution comprising maleic acid, wherein the concentration of the maleic acid in the solution is higher than its minimal hydrotrope concentration; reacting the lignocellulosic biomass with the maleic acid at a temperature and for a time sufficient to carboxylate the lignin and to dissolve at least 10 wt.% of the lignin in the lignocellulosic 
Analogous art Zhu1 et al., (US 10,239,905 B2) teach a method for fractionating lignocellulosic biomass using hydrotropic organic acids and advantageously suggest that the said lignocellulosic biomass comprising non-woody biomass, wheat straw and switch grass and fractionating said lignocellulosic biomass in a method for forming lignin particles, furans, sugars including micro and nano-fibrils from liquid and solid fractions produced by said reference fractionation process (see Abstract; Fig. 1; Summary, col. 2-3; cols 22-25, Examples 14-16; claims 1-8; and entire document).
Zhu1 et al., (US 10,239,905 B2) are silent regarding in said reference method said organic acid is maleic acid. However, a method for fractionating lignocellulosic biomass, the method comprising: dispersing a lignocellulosic biomass in an aqueous solution comprising maleic acid, wherein the concentration of the maleic acid in the solution is higher than its minimal hydrotrope concentration; reacting the lignocellulosic biomass with the maleic acid at a temperature and for a time sufficient to carboxylate the lignin and to dissolve at least 10 wt.% of the lignin in the lignocellulosic biomass; and separating the solution and the dispersed lignocellulosic biomass into a spent acid solution comprising dissolved carboxylated lignin and a water-insoluble cellulose-rich solids fraction comprising water-insoluble lignocellulosic solid residues… has been defined and identified; for details see the cited references below. 
Bian et al.,(Sustainable Chem. Eng., 2019, Vol. 7: 20022-20031) teach and suggest the use of recyclable and reusable maleic acid for efficient production cellulose carboxylated cellulose nanofibrils; see Abstract; Fig. 1, page 20023; Acid concentration/Maleic acid 15-80 wt%, Reaction temperature 80-120 0C, Reaction time 120-300 min., Acid recycling and Reusing (Materials and Methods, col. 1-2, page 20023); the carboxyl group content of CNF ranging from 0.04 to 0.47 nmol/g (col. 2, page 20024; Fig. 4b, page 20026); Chemical composition, Yield (Table 2, page 20028); Conclusion, page 20029; and entire document.
Analogous art, Zhu2 et al., (US 10,006,166 B2), as a proof of principle provides teaching, motivation and suggestion to one of skilled in the art by indicating the importance of maleic acid in the production of carboxylated cellulose nano-fibrils: see Abstract; Figs 1-2, 4, 7-9, 17; Acid loading, cols. 7-8; esterification/carboxylation, col. 19; claims; and entire document. 
As such, disclosure of the importance of maleic acid for efficient production cellulose nanofibrils (CNF) including carboxylated cellulose nanofibrils (Bian et al., and Zhu2 et al.,), a skilled artisan would be motivated to modify the teachings of Zhu1 et al., and the utilize maleic acid in a method for fractionating lignocellulosic biomass, the method comprising: dispersing a lignocellulosic biomass in an aqueous solution comprising maleic acid, wherein the concentration of the maleic acid in the solution is higher than its minimal hydrotrope concentration; reacting the lignocellulosic biomass with the maleic acid at a temperature and for a time sufficient to carboxylate the lignin and to dissolve at least 10 wt.% of the lignin in the lignocellulosic biomass; and separating the solution and the dispersed lignocellulosic biomass into a spent acid solution comprising dissolved carboxylated lignin and a water-insoluble cellulose-rich solids fraction comprising water-insoluble lignocellulosic solid residues…and a skilled artisan would 2 et al., depending on the experimental need.
Given this extensive teaching in prior art/structural and functional elements of the instant invention and claims (Zhu1 et al., Bian et al., and Zhu2 et al., supra) i.e., a method for fractionating lignocellulosic biomass, the method comprising: dispersing a lignocellulosic biomass in an aqueous solution comprising maleic acid, wherein the concentration of the maleic acid in the solution is higher than its minimal hydrotrope concentration; reacting the lignocellulosic biomass with the maleic acid at a temperature and for a time sufficient to carboxylate the lignin and to dissolve at least 10 wt.% of the lignin in the lignocellulosic biomass; and separating the solution and the dispersed lignocellulosic biomass into a spent acid solution comprising dissolved carboxylated lignin and a water-insoluble cellulose-rich solids fraction comprising water-insoluble lignocellulosic solid residues…, as taught and claimed by the instant invention and in claims 1-18 is not of innovation but of ordinary skill in the art and the expectation of success is extremely high i.e., “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.”KSR, 550 U.S. at, 82 USPQ2d at 1397”. 
 Therefore, claims 1-18 are rejected under 35 U.S.C. 103(a) as obvious over Zhu1 et al., (US 10,239,905 B2) and further in view of Bian et. al., (Sustainable Chem. Eng., 2019, Vol. 7: 20022-20031) and Zhu2 et al., (US 10,006,166 B2).
Allowable Subject Matter/Conclusion
None of the claims are allowable.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 408-918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/GANAPATHIRAMA RAGHU/           Primary Examiner, Art Unit 1652